DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

No claim limitation has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Purks et al. (US Publication No. 2014/0062703 A1).


one or more motion sensors (104, 1010) secured or mounted to one of or both of the subject's lower limbs (see [0074] – “the impact measurement circuit 104 may be configured to be connected to a person’s ankle or leg (e.g., via a strap or elsewhere that will provide sufficient sensitivity to changes in foot impact levels”), the sensor(s) being configured to sense the tibial shockwaves experienced by the lower limb(s) as the subject engages in physical activity involving repetitive footstrikes of the lower limb(s) with a surface and generate representative tibial shockwave data (see [0051], [0055], and [0127]); and 
a data processor (106, 1030) that is configured to receive the tibial shockwave data sensed by the one or more sensors, and wherein the processor is configured to process the received tibial shockwave data and generate feedback data in the form of an estimate of the subject's cumulative load stimulus over a time period or one or more activity sessions (see [0078] – “[t]he log file may include individual impact measurements and/or may store one or more accumulated impact metric that are generated by algorithmically combining (e.g., averaging, weighted averaging, arithmetic mean, geometric mean, harmonic mean, median, trending, etc.) individual impact measurements to generate an accumulated impact metric”; see also [0127]).  
Regarding claim 2, Purks et al. discloses wherein the data processor is configured to compare the cumulative load stimulus to a threshold stored for the subject and generate an alert or notification if the threshold is exceeded (see [0057]-[0059] and [0124]-[0127]).

Regarding claim 4, Purks et al. discloses the or each motion sensor comprises an accelerometer that is configured to sense acceleration data in at least three axes and generate representative acceleration data as the subject engages in physical activity (see [0072]), and the representative tibial shockwave data generated by the or each motion sensor comprises the acceleration data which represents a series of discrete tibial shockwaves from the discrete footstrikes (see [0051], [0055], and [0127]).
Regarding claim 5, Purks et al. discloses the data processor is configured to generate the feedback data of an estimate of cumulative load stimulus based at least partly on identifying and extracting peak shock data from the received tibial shockwave data (see [0071], [0083], and [0127]).
Regarding claim 6, Purks et al. discloses the data processor is configured to identify and extract the peak shock data from the received tibial shockwave data by converting the 3-axes acceleration data of the tibial shockwave data into resultant acceleration magnitude data and extracting peak shock data representing the peak resultant acceleration magnitude data associated with each discrete footstrike (see [0071], [0083], and [0127]).
Regarding claim 7, Purks et al. discloses the data processor is configured to receive tibial shockwave data from a single activity session engaged in by the subject 
Regarding claim 8, Purks et al. discloses the data processor is configured to receive tibial shockwave data from multiple activity sessions engaged in by the subject and generate feedback data of an estimate of the subject's cumulative load stimulus relating to those multiple activity sessions (see Figures 6 and 8 and [0080] and [0087]).
Regarding claim 14, Purks et al. discloses the data processor is configured to continuously update the feedback data representing an estimate of cumulative load stimulus based on new received tibial shockwave data relating to the time period or one or more activity sessions (see [0054], [0057]-[0059], and [0124]-[0127]).
Regarding claim 15, Purks et al. discloses the data processor is communicatively coupled to the one or more motion sensors over a data link (see Figures 2 and 10 and [0070]).
Regarding claim 16, Purks et al. discloses the data processor is onboard the or each motion sensor (see [0104]).
Regarding claim 17, Purks et al. discloses the one or more motion sensors are secured or mounted to the subject's lower limb in any of the following locations: between the femoral epicondyle and medial malleolus, in the region of the lower 1/3rd of the tibia, in the region of the medial part of the tibia, in the region adjacent and above the medial malleolus of the tibia, or in the region adjacent and above the lateral malleolus of the tibia (see [0074] and [0104]).
Regarding claim 18, Purks et al. discloses a method of assessing lower limb shock of a subject, comprising: 

processing the received tibial shockwave data (see [0078] – “[t]he log file may include individual impact measurements and/or may store one or more accumulated impact metric that are generated by algorithmically combining (e.g., averaging, weighted averaging, arithmetic mean, geometric mean, harmonic mean, median, trending, etc.) individual impact measurements to generate an accumulated impact metric”; see also [0127]); and 
generating feedback data in the form of an estimate of the subject's cumulative load stimulus over a time period or one or more activity sessions (see [0078] – “[t]he log file may include individual impact measurements and/or may store one or more accumulated impact metric that are generated by algorithmically combining (e.g., averaging, weighted averaging, arithmetic mean, geometric mean, harmonic mean, median, trending, etc.) individual impact measurements to generate an accumulated impact metric”; see also [0127]).

Regarding claim 20, Purks et al. discloses generating feedback data in the form of an estimate of the subject's cumulative load stimulus is based at least partly on identifying and extracting peak shock data from the received tibial shockwave data (see [0071], [0083], and [0127]).
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Purks et al., further in view of Kahn et al. (US Patent No. 8,996,332 B2).

Regarding claim 9, it is noted Purks et al. does not specifically teach the data processor is configured to receive tibial shockwave data from a plurality of activity sessions engaged in by the subject from a single day and generate the feedback data of an estimate of the subject's cumulative load stimulus in the form of a daily load stimulus (DLS). However, Kahn et al. teaches the data processor is configured to receive tibial shockwave data from a plurality of activity sessions engaged in by the subject from a single day and generate the feedback data of an estimate of the subject's cumulative load stimulus in the form of a daily load stimulus (DLS) (see col. 4, lines 15-25 and col. 12, lines 27-36). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Purks et al. to include the data processor is configured to receive tibial shockwave data from a plurality of activity sessions engaged in by the subject from a single day and generate the feedback data of an estimate of the subject's cumulative load stimulus in the form of a 
Regarding claim 10, Purks et al. in combination with Kahn et al. teaches the data processor is configured to compare the generated DLS to a threshold DLS stored for the subject and generate an alert or notification if the threshold is exceeded (see Purks et al.: [0057]-[0059] and [0124]-[0127]).  
Regarding claim 11, Purks et al. in combination with Kahn et al. teaches the data processor is configured to generate the DLS by: 
processing the received tibial shockwave data to segment the data into predefined types of activities (see Kahn et al.: col. 3, lines 32-65); 
extracting peak shock data from each segment of data (see Purks et al.: [0071], [0083], and [0127] and Kahn et al.: col. 11, lines 49-62); and 
determining the DLS based on the peak shock data and its associated type of activity (see Kahn et al.: col. 4, lines 15-25 and col. 12, lines 27-36).
Regarding claim 12, Kahn et al. teaches the predefined types of activities comprise: running, walking, and resting (see col. 2, lines 36-42 and col. 8, lines 23-32).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Purks et al. and Kahn et al., further in view of McLeod et al. (US Patent No. 6,234,975 B1).

Regarding claim 13, it is noted neither Purks et al. nor Kahn et al. specifically teach the data processor is further configured to apply a bone stimulus saturation model for saturation and recovery when generating the DLS. However, McLeod et al. teaches the data processor is further configured to apply a bone stimulus saturation model for saturation and recovery when generating the DLS (see col. 2, line 66-col. 3, line 14 and col. 5, lines 36-43). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Purks et al. and Kahn et al. to include the data processor is further configured to apply a bone stimulus saturation model for saturation and recovery when generating the DLS, as disclosed in McLeod et al., so as to assess risk for osteoporosis and subsequent bone fracture to provide an early indicator and allow preventive measures to be instituted prior to the onset of symptomatic bone loss (see McLeod et al.: col. 5, lines 36-43).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN B HENSON whose telephone number is (571)270-5340. The examiner can normally be reached M-F 7 AM ET - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVIN B HENSON/           Primary Examiner, Art Unit 3791